Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims presented are patentably distinct from the prior art. Specifically, the prior art fails to teach or disclose the limitations of the hood separate from a main body where the hood includes an elongate pocket containing a rod, the elongate pocket extending along a rear edge and at least a portion of each side edge, and an elastomeric cord passes through a central bore in the rod, and through conduits on or proximate to the bottom panel of the main body. It is noted that “proximate” is considered to be generally on a lower half of the main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burns (US 2021/0015228 A1), Andersen (US 7,059,503 B2), Brewer (US 7,036,943 B1), Hancock et al. (US 6,926,184 B2), Rowledge (US 5,016,797 A), and Campisi (US 3,782,614 A) demonstrate similar binocular supporting harness including a moveable hood that is part of a main body.
Rosen et al. (US 11,284,691 B2) demonstrates a similar binocular case including a cover coupled to a main body by an elastic cord that extends through a conduit on an upper half of the main body, but lacks the hood having a rod through which the elastic cord extends.
Hunt (US 9,210,978 B1) demonstrates another binocular carrier but is of significantly different structure.
Krumbiegel (DE 102011017410 A1) demonstrates a bag including a separable hood including a cord passing through conduit.
Hancock et al. (US 8,720,681 B1) demonstrates a binocular pouch including a stiffening rod within an elongate pocket.
Bussard (US 2006/0151563 A1) demonstrates a binocular carrier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734